Judgment unanimously affirmed. Memorandum: Defendant appeals from his conviction following a jury trial of burglary in the first degree, rape in the first degree, criminal trespass in the second degree and two counts of assault in the third degree. Viewing the evidence in the light most favorable to the People (see, People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), we conclude that defendant’s conviction is supported by legally sufficient evidence (see, People v Bleakley, 69 NY2d 490, 495). We further conclude that defendant’s sentence is neither unduly harsh nor severe.
We have considered the remaining contentions of defendant raised in his pro se supplemental brief and conclude that they are without merit. (Appeal from Judgment of Niagara County Court, Hannigan, J.—Rape, 1st Degree.) Present—Denman, P. J., Pine, Wesley, Balio and Davis, JJ.